IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICARDO GREEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1821

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARTSILLER, and OSTERHAUS, JJ., CONCUR.